Exhibit 10.1

INCREASE AGREEMENT


This INCREASE AGREEMENT (this “Agreement”) is dated as of December 10, 2014,
among INTERLINE BRANDS, INC., a New Jersey corporation (the “Company”), WILMAR
FINANCIAL, INC., a Delaware corporation (“Wilmar Financial”), JANPAK, LLC, a
West Virginia limited liability company (“JanPak”), JANPAK OF SOUTH CAROLINA,
LLC, a South Carolina limited liability company (“JanPak SC”), JANPAK OF TEXAS,
LLC, a Texas limited liability company (“JanPak Texas”), IBI MERCHANDISING
SERVICES, INC., a Delaware corporation (“IBI Merchandising”, and together with
the Company, Wilmar Financial, JanPak, JanPak SC and JanPak Texas, the
“Borrowers”), INTERLINE BRANDS, INC., a Delaware corporation (“Holdings”),
GLENWOOD ACQUISITION LLC, a Delaware limited liability company (“Glenwood”), and
ZIP TECHNOLOGY, LLC a West Virginia limited liability company (“Zip LLC”, and
together with Holdings, Glenwood and the Borrowers, the “Loan Parties”), the
Lenders signatory hereto, and BANK OF AMERICA, N.A., a national banking
association, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement referred
to below.
RECITALS:
A.     The Company, Wilmar Holdings, Inc., a Delaware corporation (“Wilmar
Holdings”), and Wilmar Financial, as borrowers, Holdings and Glenwood, as
guarantors, the financial institutions from time to time party thereto as
lenders (the “Lenders”) and the Administrative Agent entered into that certain
Credit Agreement dated as of September 7, 2012 (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, including by that
certain (i) Joinder Agreement dated as of December 11, 2012, among JanPak,
JanPak SC, JanPak Texas and Zip LLC (or their respective
predecessors-in-interest) and the Administrative Agent, (ii) Joinder Agreement
dated as of April 4, 2013, between IBI Merchandising and the Administrative
Agent, (iii) First Amendment to Credit Agreement dated as of March 17, 2014 and
(iv) Second Amendment to Credit Agreement dated as of April 8, 2014, among the
Loan Parties, the Lenders signatory thereto and the Administrative Agent, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make Loans and
provide certain other credit accommodations to the Borrowers. Wilmar Holdings
has been merged into the Company with the Company as the surviving entity.


B.    Pursuant to Section 2.09(e) of the Credit Agreement, the Borrower
Representative has requested an increase in the Commitments in the amount of
$50,000,000 (the “Commitment Increase”).
C.    The Lenders party hereto have agreed to provide the requested Commitment
Increase subject to the terms and conditions set forth herein.    
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Loan Parties, the
Administrative Agent and the Lenders party hereto hereby agree as follows:

1

--------------------------------------------------------------------------------



Section 1.Commitments Increase.
1.1    Increase in Commitments.    In accordance with Section 2.09(d) of the
Credit Agreement, effective as of the Increase Agreement Effective Date, each of
the Lenders party hereto hereby agrees that its Commitment is increased to the
amount set forth next to its name under the caption “Commitment” on the
Commitment Schedule attached hereto. After giving effect to the Commitment
Increase, the Commitment of each Lender will be set forth on the Commitment
Schedule attached hereto. For the avoidance of doubt, the commitment increases
established under this Agreement and any extensions of credit thereunder shall
constitute “Obligations” under and as defined in the Credit Agreement.
1.2    Lender Reallocation. On the Increase Agreement Effective Date, (a) each
Lender’s participation in each Letter of Credit shall be automatically adjusted
to equal its revised Applicable Percentage (after giving effect to the
Commitment Increase), (b) each Lender who holds Loans in an aggregate amount
less than its revised Applicable Percentage (after giving effect to the
Commitment Increase) of all Loans shall advance new Loans that shall be
disbursed to the Administrative Agent and used to repay Loans outstanding to
each other Lender who holds Loans in an aggregate amount greater than its
revised Applicable Percentage (after giving effect to the Commitment Increase)
of all Loans, and (c) such other adjustments shall be made as the Administrative
Agent shall specify to effectuate the intent and purposes of the increase in the
Commitments contemplated by Section 1.1 hereof.
1.3    Ratable Increase of Availability Thresholds. Pursuant to Section 2.09(g)
of the Credit Agreement, on the Increase Agreement Effective Date all
Availability dollar thresholds set forth in the Loan Documents will be
automatically increased by 18.181818182%. In furtherance thereof, the pricing
grid set forth in the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement shall be adjusted on the Increase Agreement Effective Date as
follows:
Availability
Revolver
ABR Spread
Revolver
Eurodollar Spread
Category 1


> $177,272,727
0.25
1.25
Category 2


> $88,636,364 but ≤ $177,272,727
0.50
1.50
Category 3


≤ $88,636,364
0.75
1.75

  
1.4    Reaffirmation of Obligations to Lenders. After giving effect to the
Commitment Increase, each Loan Party hereby reaffirms its Obligations to the
Lenders under the Credit Agreement (as modified hereby) and the other Loan
Documents.

2

--------------------------------------------------------------------------------



1.5    Replacement of Commitment Schedule. Following the Increase Agreement
Effective Date, the Commitment Schedule to the Credit Agreement shall be
restated in its entirety in the form of the Commitment Schedule attached to this
Agreement.
Section 2.    Conditions Precedent. The increase of the Commitments contained in
Section 1.1 hereof is subject to the satisfaction of each of the following
conditions precedent (the date on which all such conditions are satisfied, the
“Increase Agreement Effective Date”):
2.1    Increase Agreement. The Administrative Agent shall have received
counterparts of this Agreement executed on behalf of the Administrative Agent,
each Loan Party and each Lender agreeing to provide the Commitments Increase.
2.2    Representations and Warranties. The representations and warranties of
each Loan Party contained in the Credit Agreement, this Agreement and the other
Loan Documents shall be true and correct in all material respects (except to the
extent that any representation and warranty is qualified by materiality in which
case it shall be true and correct in all respects) on and as of the Increase
Agreement Effective Date (except for representations and warranties that
expressly relate to an earlier date in which case such representations and
warranties shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified by materiality in
which case it shall be true and correct in all respects) as of such earlier
date).
2.3    No Default. No Default or Event of Default shall have occurred and be
continuing as of the date hereof and both immediately before and after giving
effect to the Commitments Increase.
2.4    Payment of Fees. The Administrative Agent, on behalf of the increasing
Lenders, shall have received all fees required to be paid on the Increase
Agreement Effective Date pursuant to a separate fee letter between the Company
and BofA.
2.5    Officer’s Certificates. The Administrative Agent shall have received (a)
a certificate of each Loan Party, dated the Increase Agreement Effective Date
and executed by its secretary or assistant secretary, which shall (1) certify
the resolutions of its board of directors, members or other body authorizing the
execution, delivery and performance of this Agreement, (2) identify by name and
title and bear the signatures of the Financial Officers and any other officers
of such Loan Party authorized to sign this Agreement, and (3) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party as of a recent date and a true
and correct copy of its by-laws or operating, management or partnership
agreement and (b) good standing certificates or similar instruments for each
Loan Party, issued as of a recent date by the Secretary of State or other
appropriate official of such Loan Party’s jurisdiction of organization; provided
that the Administrative Agent shall not be entitled to receive the documents
described in the foregoing clauses (a) or (b) with respect to JanPak, JanPak SC,
JanPak Texas or Zip LLC (collectively, the “JanPak Entities”) subject to the
Company’s agreement to cause the JanPak Entities to deliver such documents in
the event that the JanPak Entities have not merged with and into the Company or
another Loan Party or otherwise liquidated or dissolved on or prior to the date
that is thirty (30) days following the Increase Agreement Effective Date.

3

--------------------------------------------------------------------------------



2.6    Borrowers’ Closing Certificate. The Administrative Agent shall have
received a certificate signed by an authorized officer of the Borrowers
certifying that, before and after giving effect to the Commitments Increase, (a)
the representations and warranties contained in Article III of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date and (b) no Default exists.
2.7    Legal Opinions. The Administrative Agent shall have received customary
written opinions of (i) Fried, Frank, Harris, Shriver and Jacobson LLP, counsel
to the Loan Parties, and (ii) Riker, Danzig, Scherer, Hyland & Peretti LLP,
local New Jersey counsel to the Loan Parties, in each case addressed to the
Administrative Agent, each Issuing Bank and the Lenders and in form and
substance reasonably acceptable to the Administrative Agent.
2.8    Further Assurances. The Loan Parties shall have provided to the
Administrative Agent such other documents and taken such other actions as
reasonably requested by the Administrative Agent.


Section 3.    Representations and Warranties. To induce the Lenders party hereto
and the Administrative Agent to enter into this Agreement, each Loan Party
hereby represents and warrants to the Lenders and the Administrative Agent as
follows:
3.1    Loan Document Representations and Warranties. Prior to and after giving
effect to this Agreement and any Borrowings being made on the Increase Agreement
Effective Date, the representations and warranties of such Loan Party contained
in Article III of the Credit Agreement, or which are contained in any other Loan
Document or other document furnished at any time under or in connection with the
Credit Agreement are true and correct in all material respects on and as of the
Increase Agreement Effective Date (or, with respect to representations and
warranties qualified by materiality, in all respects), except, in each case, to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct, or true and correct in
all material respects, as the case may be, as of such earlier date.
3.2    Power and Authority; No Contravention; Authorizations and Approvals. Each
of this Agreement and each of the other Loan Documents executed by such Loan
Party in connection herewith (collectively, the “Commitment Increase Documents”)
has been duly authorized by all necessary organizational actions and, if
required, actions by equity holders, on the part of such Loan Party and do not
(i) require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (A) such as have been
obtained or made and are in full force and effect and (B) such approvals,
authorizations or consents the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect; (ii) violate (A) the
certificate or articles of incorporation or organization, by-laws, operating,
management or partnership agreement or other organizational documents of any
Loan Party or any of its Restricted Subsidiaries or (B) any material Requirement
of Law applicable to any Loan Party or any of its Restricted Subsidiaries, (iii)
violate or result in a default under the Term Loan Agreement, the Holdings Notes
Indenture or any other material indenture, agreement or instrument binding upon

4

--------------------------------------------------------------------------------



any Loan Party or any of its Restricted Subsidiaries or its assets, or give rise
to a right thereunder to require any prepayment to be made by any Loan Party or
any of its Restricted Subsidiaries, and (iv) result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents and Liens
permitted under Section 6.02 of the Credit Agreement.
3.3    Enforceable Obligations. Each of the Commitment Increase Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
3.4    No Defaults. Prior to and after giving effect to this Agreement and any
Borrowings being made on the Increase Agreement Effective Date, no Default or
Event of Default exists.
Section 4.    Miscellaneous.
4.1    Reaffirmation of Loan Documents. All of the terms and provisions of the
Credit Agreement and the other Loan Documents shall, except as amended and
modified hereby, remain in full force and effect and are hereby ratified and
affirmed by the Loan Parties. This Agreement shall not limit or impair any Liens
securing the Obligations, which Liens are hereby ratified and affirmed by the
Loan Parties. This Agreement is a Loan Document.
4.2    Reaffirmation of Guaranty. Each Loan Guarantor hereby ratifies and
affirms its guaranty obligations under Article X of the Credit Agreement and
agrees that such Loan Guarantor continues to unconditionally and irrevocably
guarantee the prompt payment and performance of the Guaranteed Obligations
thereunder (including the Commitment Increase contemplated hereby).
4.3    Parties in Interest. All of the terms and provisions of this Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
4.4    Legal Expenses. The Borrowers hereby agree to pay on demand all
reasonable fees and expenses of Vinson & Elkins LLP, counsel to Administrative
Agent, incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Agreement and, to the extent required by
Section 9.03(a) of the Credit Agreement, any related documents.
4.5    Counterparts; Execution. This Agreement may be executed in counterparts,
and all parties need not execute the same counterpart. The Commitment Increase
set forth in Section 1 of this Agreement shall become effective when the
Administrative Agent has received counterparts bearing the signatures of all
required parties hereto and the conditions set forth in Section 2 are satisfied.
Facsimiles or other electronic transmissions (e.g., .pdf) shall be effective as
originals.
4.6    Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR,

5

--------------------------------------------------------------------------------



CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES.
4.7    Headings. The headings, captions and arrangements used in this Agreement
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Agreement, nor affect the meaning
thereof.
4.8    Governing Law. This Agreement shall be governed by the laws of the State
of New York, without giving effect to any conflict of law provisions (but giving
effect to section 5-1401 of the New York general obligation law and federal laws
relating to national banks).
[Remainder of page intentionally left blank. Signature page follows.]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:
INTERLINE BRANDS, INC., a New Jersey corporation
By:
/s/ Federico L. Pensotti
 
Name: Federico L. Pensotti
 
Title: Chief Financial Officer



WILMAR FINANCIAL, INC., a Delaware corporation
By:
/s/ Federico L. Pensotti
 
Name: Federico L. Pensotti
 
Title: Chief Financial Officer



JANPAK, LLC, a West Virginia limited liability company
By:
/s/ Kenneth D. Sweder
 
Name: Kenneth D. Sweder
 
Title: President



JANPAK OF SOUTH CAROLINA, LLC, a South Carolina limited liability company
By:
/s/ Kenneth D. Sweder
 
Name: Kenneth D. Sweder
 
Title: President


Signature Page to Increase Agreement



--------------------------------------------------------------------------------



JANPAK OF TEXAS, LLC, a Texas limited liability company
By:
/s/ Kenneth D. Sweder
 
Name: Kenneth D. Sweder
 
Title: President



IBI MERCHANDISING SERVICES, INC., a Delaware corporation
By:
/s/ Alison M. Dowell
 
Name: Alison M. Dowell
 
Title: President and Secretary




Signature Page to Increase Agreement



--------------------------------------------------------------------------------



OTHER LOAN PARTIES/LOAN GUARANTORS:
INTERLINE BRANDS, INC., a Delaware corporation
By:
/s/ Federico L. Pensotti
 
Name: Federico L. Pensotti
 
Title: Chief Financial Officer



GLENWOOD ACQUISITION LLC, a Delaware limited liability company
By:
/s/ Kenneth D. Sweder
 
Name: Kenneth D. Sweder
 
Title: President



ZIP TECHNOLOGY, LLC, a West Virginia limited liability company
By:
/s/ Kenneth D. Sweder
 
Name: Kenneth D. Sweder
 
Title: President




Signature Page to Increase Agreement



--------------------------------------------------------------------------------



AGENTS AND LENDERS:
BANK OF AMERICA, N.A., as Administrative Agent and as a Lender
By:
/s/ John M. Olsen
 
Name: John M. Olsen
 
Title: Senior Vice President




Signature Page to Increase Agreement



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Matt Harbour
 
Name: Matt Harbour
 
Title: Authorized Signatory




Signature Page to Increase Agreement



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Nicole Manies
 
Name: Nicole Manies
 
Title: Vice President




Signature Page to Increase Agreement



--------------------------------------------------------------------------------



TD BANK, N.A., as a Lender
By:
/s/ E. Kahn
 
Name: E. Kahn
 
Title: Vice President




Signature Page to Increase Agreement



--------------------------------------------------------------------------------



REGIONS BANK, as a Lender
By:
/s/ Scott Martin
 
Name: Scott Martin
 
Title: Vice President






Signature Page to Increase Agreement



--------------------------------------------------------------------------------



COMMITMENT SCHEDULE
Lender
Commitment
Bank of America, N.A.
$85,000,000
Wells Fargo Bank, National Association
$47,272,700
KeyBank National Association
$40,000,000
U.S. Bank National Association
$44,318,200
TD Bank, N.A.
$44,318,200
Regions Bank
$26,590,900
Goldman Sachs Lending Partners LLC
$20,000,000
Barclays Bank PLC
$17,500,000
 
 
Total
$325,000,000.00






Commitment Schedule

